 In the Matter Of CENTREBRASSWORKS,INC., AND ENTERPRISENovEL'rTCo.andMETAL POLISHERS, PLATERS, BUFFERS ANDHELPERS INTER-NATIONAL UNION, LOCAL No. 8Cases Nos.C-567 and R-6.93THIRD AMENDMENT TO DIRECTION OF ELECTIONJanuary 13, 1940On December 7, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplement and Second Amendment toDirection of Election' in the above-entitled proceeding, providingthat the election therein directed should be held as early as possiblebut not later than thirty (30) days from the date of such Supplementand Second Amendment to Direction of Election under the directionand supervision of the Regional Director for the Second Region (NewYork City).The Board hereby extends the time for the holding ofsaid election an additional thirty (30) days and amends the Direc-tion of Election, as supplemented and amended, by striking there-from the word and numeral "thirty (30)" and substituting thereforthe word and numeral "sixty (60)."MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Third Amendment to Direction of Election.118 N.L. R. B. 146.19 N. L. R.'B., No. 46,420